Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-14-2007

Sathianathan v. Pac Exchange Inc
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3783




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Sathianathan v. Pac Exchange Inc" (2007). 2007 Decisions. Paper 431.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/431


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT




                                  No. 06-3783


                       RAGHAVAN SATHIANATHAN,

                                                       Appellant

                                       v.

                PACIFIC EXCHANGE, INC.; KATHRYN BECK;
                     BETSY JAMES; ATTHEW MENNES




                 On Appeal From the United States District Court
                          For the District of New Jersey
                           (D.C. Civ. No. 05-cv-01592)
                  District Judge: Honorable William G. Bassler


                   Submitted under Third Circuit LAR 34.1(a)
                                 June 6, 2007

             Before: BARRY, CHAGARES and ROTH, Circuit Judges.

                       (Opinion filed: September 14, 2007)




                                   OPINION


PER CURIAM
       Raghavan Sathianathan, acting pro se, appeals the dismissal of his complaint and

the denial of his motion for reconsideration by the United States District United States

District Court for the District of New Jersey.

       Sathianathan was the losing party in an arbitration in California sponsored by

defendant Pacific Exchange, Inc. (“PCX”). After unsuccessfully challenging the

arbitration award in the United States District Court for the Northern District of

California, see N.D. Cal. Civ. No. 04-cv-2130, Sathianathan filed the instant action

against PCX; its general counsel, Kathryn Beck; former general counsel, Betsy James;

and director of arbitration, Matthew Mennes. Although the claims raised in his

voluminous submissions to the District Court and to this Court are not entirely clear,

Sathianathan appears to allege that defendants caused him injury by: suspending

arbitration proceedings for three months in 2003; serving a corrected copy of the

arbitration award after their jurisdiction had expired; and attempting to collect $20,000 in

arbitrator fees. See Appellant’s Reply Brief in Support of Appeal at 4-6. The District

Court dismissed Sathianathan’s complaint on the grounds of arbitral immunity, absence

of a private right of action for damages arising from the failure of PCX to regulate

member organizations, and lack of personal jurisdiction over the individual defendants.

       We exercise jurisdiction pursuant to 28 U.S.C. § 1291, engaging in plenary review

of legal issues of arbitral immunity and personal jurisdiction. See Yarris v. County of

Del., 465 F.3d 129, 134 (3d Cir. 2006); IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254,



                                             2
258 (3d Cir. 1998). We review the District Court’s denial of reconsideration for abuse of

discretion. See Alston v. Parker, 363 F.3d 229, 233 (3d Cir. 2004).

         For a court to exercise personal jurisdiction over a defendant, that defendant must

have sufficient “minimum contacts” with the forum state, such that subjecting the

defendant to the court’s jurisdiction “comports with traditional notions of fair play and

substantial justice.” See Toys ‘R’ Us, Inc. v. Step Two, S.A., 318 F.3d 446, 451 (3d Cir.

2003)(citing Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474 (1985); Int’l Shoe Co.

v. State of Wash., 326 U.S. 310, 316 (1945)). When defendants move to dismiss for lack

of personal jurisdiction, plaintiff must establish at least a prima facie case for personal

jurisdiction, with all of plaintiff’s allegations taken as true and all factual disputes

resolved in her favor. See Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir.

2004).

         We agree with the District Court that the plaintiff did not allege facts sufficient to

establish personal jurisdiction over the individual defendants in this case. Jurisdiction

over employees of a corporation does not arise automatically from jurisdiction over the

corporation. See Nicholas v. Saul Stone & Co., 224 F.3d 179, 184 (3d Cir. 2000). “Each

defendant's contacts with the forum state must be assessed individually.” Id. (citation

omitted). According to the amended complaint, the individual defendants in this case are

residents of California. See Amended Complaint, Paras. 7-9. There is no allegation that

they have continuous and systematic contact with New Jersey that would support an



                                                3
assertion of general jurisdiction over them in that state. See BP Chems. Ltd. v. Formosa

Chem. & Fibre Corp., 229 F.3d 254, 262-63 (3d Cir. 2000). The only contacts the

individual defendants made with the forum state in this case were a handful of telephone

calls, e-mails, and letters apprising appellant, a New Jersey resident, of the status of the

arbitration. Such “minimal communication between the defendant and the plaintiff in the

forum state, without more, will not subject the defendant to the jurisdiction of that state's

court system.” IMO Indus., 155 F.3d at 260 n.3; see also Toys “R” US, 318 F.3d at 453-

54; BP Chems., 229 F.3d at 261. The individual defendants did not purposefully avail

themselves of the forum state and could not reasonably anticipate being haled into court

there. See BP Chemicals, 229 F.3d at 259-60. As plaintiff failed to make even a

threshold showing of jurisdiction, he was not entitled to the jurisdictional discovery he

claims to have been denied. See Toys “R” US, 318 F.3d at 456.

       We agree with the District Court’s conclusion that it had jurisdiction over PCX,

see Amended Complaint, Para. 5, and that all claims against that defendant are barred by

the doctrine of arbitral immunity.1 Such immunity protects arbitrators from “civil liability

for acts within their jurisdiction arising out of their arbitral functions in contractually

agreed upon arbitration hearings.” See Wasyl, Inc. v. First Boston Corp., 813 F.2d 1579,

1582 (9th Cir. 1987); Pfannenstiel v. Merrill Lynch, Pierce, Fenner & Smith, 477 F.3d



   1
     We construe the amended complaint liberally, as Sathianathan is proceeding pro se.
Dluhos v. Strasberg, 321 F.3d 365, 369 (3d Cir. 2003). We also note that appellants have
not challenged the District Court’s ruling on this issue.

                                               4
1155, 1159 (10th Cir. 2007); Cahn v. Int’l Ladies' Garment Union, 311 F.2d 113, 114-15

(3d Cir. 1962). Arbitral immunity has been logically extended to the boards sponsoring

the arbitration. See Corey v. N.Y. Stock Exch., 691 F.2d 1205, 1209 (6th Cir. 1982).

       Sathianathan argues that defendants are not shielded by arbitral immunity. First,

he contends that they acted without jurisdiction in delivering a corrected copy of the

arbitration award form. While there is no dispute that all three arbitrators heard and

decided the case, two of their signatures were missing from the initially distributed award

form. Two months later, this mistake was corrected and a substantively identical form

with all three signatures was distributed. Appellant argues that because the corrected

form was delivered after he had filed his federal court challenge to the arbitration award,

defendants lacked jurisdiction to correct the error on the award form. In adjudicating

Sathianathan’s challenge to the arbitration award, the District Court for the Northern

District of California accepted the corrected form, as defendants were simply rectifying a

clerical error. We will not disturb its decision. Cf. Fed. R. Civ. P. 60(a); Barris v. Bob’s

Drag Chutes & Safety Equip. Inc., 717 F.2d 52, 55 (3d Cir. 1983)(“[A] motion to correct

a clerical mistake does not affect the finality of the original judgment.”); In re U.S.

Healthcare, Inc., 193 F.3d 151, 158 n.2 (3d Cir. 1999)(“[A]ppellate courts ‘have treated

clerical errors, oversights, and omissions as if they had been corrected and have not

required the formality of a correction by the district court.’” (citation omitted)).




                                              5
        Appellant also suggests that the suspension of arbitration proceedings does not

qualify for arbitral immunity because defendants made a system-wide administrative

decision to suspend all PCX arbitrations during that period, not a case-specific choice to

suspend one particular proceeding.2 Any alleged injury to the appellant, however, resulted

solely from the scheduling of the arbitration to which he was a party. This was a

“decisional act” directly related to the arbitration and protected by arbitral immunity. See

Pfannenstiel, 477 F.3d at 1159. Defendants are similarly immune from appellant’s attempt

to overturn the arbitrators’ assessment of forum fees, which are properly viewed as part of

the arbitration award. See id.

        We find no abuse of discretion in the District Court’s denial of Sathianathan’s

motion for reconsideration, which identified neither errors in the District Court’s order nor

any other basis to justify revisiting that order.

        Accordingly, we will affirm the order of the District Court.




    2
     According to defendants, PCX-supervised arbitrations were suspended in early 2003
due to concerns about compliance with a new California law.

                                                6